DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 7 is objected to because of the following informalities:  
A.	Limitations “second upper pads” as recited in the last line of claim 7 should read “second lower pads”.
		Appropriate correction is required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila (US Pat. Appln. 2015/0249065) in view of Zhao et al (US Pat. Appln. Pub. 2007/0290376, hereinafter Zhao).

a first substrate including a first insulating layer (IL) and first conductive patterns/CP (substrate-IL118 and via patterns 120a/b respectively in Fig. 3c, 10c; para 0043) in the first IL; 
an interposer disposed on a top surface of the first substrate and including a second IL and second CP (138, 134 and 136a/b respectively in Fig. 10c; para 0046, 0067) in the second IL;
first connecting members (see outer/peripheral bumps 132 at farthest left/right in Fig. 10c; para 0045, 0076) in contact with the top surface of the first substrate and a bottom surface of the interposer; and 
supporting members (see inner bumps 132 near a die 124 in Fig. 10c; para 0045, 0076) including conventional solder parts, which are in contact with the top surface of the first substrate and the bottom surface of the interposer,
wherein the first connecting members electrically connect the first CP and the second CP (see outer 132, 120b and 136b respectively in Fig. 10c) 
(Fig. 10c).
Pagaila fails to teach: a) supporting members including core parts, which are disposed in the solder parts and include a different material from the solder parts, and b) the supporting members do not electrically connect the first CP and the second CP. 
	Zhao teaches a SP having connecting and supporting members in a form of bumps/balls (for example, see 708, 508, 108 in Fig. 7B; para 0053, 0067, 0068) connecting a lower and an upper substrate in a variety of configurations and 
Furthermore, Zhao teaches the supporting members include bumps/balls (see 708 in Fig. 7B; para 0066) that do not provide any electrical connections between top and bottom substrates having respective CP thereon.        	                             
Pagaila and Zhao are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pagaila, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the supporting members including core parts, which are disposed in the solder parts and include a different material from the solder parts, and the supporting members do not electrically connect the first CP and the second CP, as taught by Zhao, so that the mechanical support/rigidity adjacent a semiconductor chip  can be enhanced, warpage can be reduced and the reliability can be improved in Pagaila’s SP.


applied to claim 1 above, including the solder parts completely surround the core parts
(see para 0053).

 Regarding claim 3, Pagaila and Zhao teach substantially the entire claimed structure as 
applied to claim 1 above, including the solder parts having a first melting point (MP), and 
the core/copper parts have a second MP, which is inherently higher than the first MP
(para 0053).

Regarding claims 4-5 respectively, Pagaila and Zhao teach substantially the entire 
claimed structure as applied to claim 1 above, but do not explicitly teach: a) a height of the core parts is 75% to 90% of a height of the first connecting members, in a vertical direction that is perpendicular to the top surface of the first substrate, or b) a height of the solder parts is the same as a height of the first connecting members, in a vertical direction that is perpendicular is to the top surface of the first substrate. 
The determination and selection of parameters including dimensions (height, diameter, width, depth, length, thickness, etc.) and a shape/profile of a ball/bump, contact pad, an IL, a wiring layer, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical support, bonding strength, warpage control and electrical performance with improved reliability.     


Regarding claims 6-7 respectively, Pagaila and Zhao teach substantially the entire
claimed structure as applied to claim 1 above, wherein Pagaila further teaches 
conventional substrate configuration including:
a first substrate including an upper passivation film (PL), which covers a top surface of a first IL (see 282, 290, 286 respectively in Fig. 11h; para 0079-0080), and first upper pads (288 in Fig. 11h; para 0079-0080), which are exposed by the upper PL,
wherein an upper substrate/interposer includes a lower passivation film, which covers a bottom surface of the second IL (see 304, 312, 308 respectively in Fig. 11h; para 0083-0085), and first lower pads (see outer pads 310 at the farthest left/right in Fig. 11h; para 0083-0085), which are exposed by the lower PL, wherein the first connecting members (outer 302 in Fig. 11h; para 0082) are in contact with the first upper pads and the first lower pads; and 
wherein the first substrate further includes second upper pads, which are spaced apart from the first upper pads (see outer pads 288 and inner pads 288 adjacent to 294 respectively in Fig. 11h) and are exposed by the upper PL, wherein the interposer further includes second lower pads, which are spaced apart from the 
wherein the supporting members (302 at the farthest left/right in Fig. 11h; para 0082-0085) are in contact with the second lower pads and the second upper pads. 

 Regarding claims 8-10 respectively, Pagaila and Zhao teach substantially the entire
claimed structure as applied to claim 1 above, wherein Pagaila further teach:
a semiconductor chip (see die 244 in Fig. 10c; para 0066) mounted on the top surface of the first substrate and spaced apart from the bottom surface of the interposer;
a plurality of supporting members (see bumps 132 near a die 124 in Fig. 10c; para 0045, 0076) are arranged along at least one side of the semiconductor chip; and  
the supporting members are closer than the first connecting members to the semiconductor chip (see inner 132 v/s outer 132 in FIG. 10c).

Regarding claim 11, Pagaila discloses a semiconductor package (SP), comprising:
a first substrate including a first insulating layer (IL) and first conductive patterns/CP (substrate-IL118 and via patterns 120a/b respectively in Fig. 3c, 10c; para 0043) in the first IL; 
an interposer disposed on a top surface of the first substrate and including a second IL and second CP (138, 134 and 136a/b respectively in Fig. 10c; para 0046, 0067) in the second IL;
first connecting members (see outer/peripheral bumps 132  at farthest left/right in Fig. 10c; para 0045, 0076) between the first substrate and the interposer, electrically connecting the first CP and the second CP; and 
supporting members (see inner bumps 132 near a die 124 in Fig. 10c; para 0045, 0076) spaced apart from the first connecting members between the first substrate and the interposer, 
wherein the supporting members include conventional solder parts (para 0045) 
(Fig. 10c).
Pagaila fails to teach: a) supporting members including core parts, which are disposed in the solder parts, and b) the solder parts have a first melting point (MP), and the core parts have a second MP that is higher than the first MP.
	Zhao teaches a SP having connecting and supporting members/bumps/balls (for example, see 708, 508, 108 in Fig. 7B; para 0053, 0067, 0068) connecting a lower and an upper substrate in a variety of configurations and compositions wherein the connecting and supporting members provide the desired functions including support/stability, electrical connection, dummy/electrically inactive connection, etc., as required (para 0053, 0067, 0068). Such configuration of connecting members also include bumps/balls having core parts disposed in solder parts (for example, see 508 in Fig. 7B; para 0066, 0053) including a different material such as copper having a second 
	Furthermore, Zhao teaches the supporting members include bumps/balls (see 708 in Fig. 7B; para 0066) that do not provide any electrical connections between top and bottom substrates having respective CP thereon.        	                             
Pagaila and Zhao are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pagaila, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the supporting members including core parts, which are disposed in the solder parts, and the solder parts having a first MP, and the core parts have a second MP that is higher than the first MP, as taught by Zhao, so that the mechanical support/rigidity adjacent the semiconductor chip can be enhanced, warpage can be reduced and the reliability can be improved in Pagaila’s SP.

Regarding claim 12, Pagaila and Zhao teach substantially the entire claimed structure as 
applied to claim 11 above, wherein the first connecting members comprising 
conventional solder has the first MP (para 0045).

Regarding claims 13-16 and 18 respectively, Pagaila and Zhao teach substantially the 

of first connecting members and a plurality of supporting members are arranged
 (see for example, two outer/peripheral 132 and two inner/adjacent to the chip 132 
respectively in Fig. 10c), and Zhao teaches the core parts having a
conventional spherical/ball shape (see 508 in Fig. 7B; para 0053), but Pagaila and Zhao
do not explicitly teach: 
a) a height of the first connecting is members is 120 to 200 microns in a vertical 
direction that is perpendicular to the top surface of the first substrate, or 
b) a height of the core parts is 90 to 180 microns in the vertical direction that is
perpendicular to the top surface of the first substrate, or c) the core parts have a
cylindrical or polygonal pillar shape, or 
c) the plurality of first connecting members and a plurality of supporting members being 
arranged in a zigzag fashion in a plan view.
The determination and selection of parameters including dimensions (height, diameter, width, depth, length, thickness, etc.) and a shape/profile and a pattern (circular, cylindrical, uniformly aligned, scattered/zigzag layout, random layout,  etc.,) of a connecting ball/bump/pillar, contact pad, an IL, a wiring layer, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical support, spacing/gap between the substrates, bonding strength, warpage control and electrical performance with improved reliability.     


Regarding claim 17, Pagaila and Zhao teach substantially the entire claimed 
structure as applied to claim 11 above, wherein Pagaila teaches a plurality of first
connecting members and a plurality of supporting members are arranged, and 
wherein a distance between the plurality of first connecting members is different from a 
distance between the plurality of supporting members (see for example, two 
outer/peripheral 132 and two inner/adjacent 132 to the chip respectively in Fig. 10c). 
 
 Regarding claim 19, Pagaila discloses a semiconductor package (SP), comprising:
a first substrate including a first insulating layer (IL) and first conductive patterns/CP (substrate-IL118 and via patterns 120a/b respectively in Fig. 3c, 10c; para 0043) in the first IL;
a first semiconductor chip (see die 244 in Fig. 10c; para 0066) mounted on a top surface of the first substrate;
an interposer spaced apart from the first semiconductor chip, on a top surface of the first substrate and including a second IL and second CP (138, 134 and 136a/b respectively in Fig. 10c; para 0046, 0067) in the second IL;
a second substrate (interposer 258 in Fig. 10c; para 0075) disposed on a top surface of the interposer;
a second semiconductor chip (see die 272 in Fig. 10c; para 0075) mounted on a top surface of the second substrate; 
first connecting members (see outer/peripheral bumps 132  at farthest left/right in Fig. 10c; para 0045, 0076) electrically connect the first CP and the second CP between the first substrate and the interposer;  
supporting members (see inner bumps 132 near a die 124 in Fig. 10c; para 0045, 0076) disposed between the first substrate and the interposer and including conventional solder parts; and 
second connecting members (252 in Fig. 10c; para 0072) disposed between the interposer and the second substrate and electrically connecting the interposer and he second substrate
(Fig. 10c).
Pagaila fails to teach: a) supporting members including core parts, surrounded by the solder parts which include a different material from the core parts, and b) the supporting members do not electrically connect the first CP and the second CP. 
	Zhao teaches a SP having connecting and supporting members in a form of bumps/balls (for example, see 708, 508, 108 in Fig. 7B; para 0053, 0067, 0068) 
Furthermore, Zhao teaches the supporting members include bumps/balls (see 708 in Fig. 7B; para 0066) that do not provide any electrical connections between top and bottom substrates having respective CP thereon.        	                             
Pagaila and Zhao are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pagaila, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the supporting members including core parts surrounded by the solder parts which include a different material from the core parts, and the supporting members do not electrically connect the first CP and the second CP, as taught by Zhao, so that the mechanical support/rigidity adjacent a semiconductor chip  can be enhanced, warpage can be reduced and the reliability can be improved in Pagaila’s SP.


applied to claim 11 above, but do not explicitly teach a distance between the first 
substrate and the interposer is 15 to 45 microns. 
The determination and selection of parameters including dimensions (height, diameter width, depth, length, thickness, etc.), a distance/gap between the substrates,  and a shape/profile and a pattern (circular, cylindrical, uniformly aligned, scattered/zigzag layout, random layout,  etc.,) of a ball/bump/pillar, contact pad, an IL, a wiring layer, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical support, spacing/gap between the substrates, bonding strength, warpage control and electrical performance with improved reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the distance between the first substrate and the interposer being 15 to 45 microns, so that the support/rigidity, electrical performance/reliability and inspection capability can be improved and the desired spacing/gap between the substrates can be achieved in Zhao and Pagaila’s SP.
	
	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811